Mr. Justice Yantis delivered the opinion of the court: Claimant is another of the members of the Howitzer Co. 130th Inf. of the I. N. G. that was a passenger in the military bus that burned near Pana, Illinois on July 26,1933. According to the record he was earning $20.00 per week at the time of the accident. The medical board’s report of his physical examination, made on August 8,1934, shows some slight scars on the forearm but no disability from any of the injuries. Two or three days after the accident claimant went to Camp Grant with his Company and received the usual pay for his services there. His testimony in this record states that after his return from Camp Grant he was disabled for about three weeks. He has indicated that he agrees with the report of the medical board that he received no permanent disability from the accident. His medical bills have been assumed by the State in the sum of Seven and 501/100 Dollars ($7.50). (See Case vs. State — C. of C. No. 2469.) In view of the record an award, based on his wages and loss of time is made in the sum of Thirty Dollars ($30.00), under authority of the Military and Naval Code.